WELLS, J.
In his most recent postconviction motion, titled “Motion to Recall Judgment, Certified Question of Great Public Importance,” Jose Cruz once again raises a claim which was previously denied below and affirmed by this court. See Cruz v. State, 951 So.2d 847 (Fla. 3d DCA 2007). Upon finding that Cruz has initiated numerous successive, pro se postconviction proceedings attacking his convictions and sentences in lower court case number 92-20576 for armed burglary of an occupied dwelling with an assault, armed kidnapping and two counts of armed robbery, the trial court issued an order to show cause why Cruz should not be prohibited from the filing of further pro se motions attacking his convictions and sentences in this case. Not satisfied that the defendant had shown good cause, the trial court thereafter prohibited the defendant from filing pro se motions challenging his convictions and sentences and denied Cruz’ most recent motion.
We treat the instant appeal from that order as an appeal from the denial of a motion for postconviction relief filed under Florida Rule of Criminal Procedure 3.850, and affirm both the prohibition from filing further pro se motions, see State v. Spencer, 751 So.2d 47 (Fla.1999) (finding that upon a demonstration of abuse, courts may restrict a party from filing pro se pleadings after providing the litigant reasonable notice and opportunity to respond), and the denial of a successive Rule 3.850 motion.
Additionally, on March 31, 2008, we ordered Cruz to show cause why he should not be prevented from fifing successive pro se motions in this court. After carefully considering Cruz’ response to this court’s show cause order,1 we conclude that good cause has not been shown and prohibit him from filing any additional pro se papers relating to the convictions and sentences in this case. Id.; Johnson v. State, 915 So.2d *1274682 (Fla. 3d DCA 2005) (finding that after repeated denials of multiple, successive, pro se filings concerning a criminal conviction and sentence, ordering that any future papers filed in this court with respect thereto must be reviewed and signed by an attorney licensed to practice law in this state).
Accordingly, Jose Cruz is now prohibited from filing any further pro se appeals, pleadings, motions, or petitions both here and in the lower court relating to his convictions and sentences in case number 92-20576. We direct the Clerk of the Third District Court of Appeal to refuse to accept any such papers relating to lower court case number 92-20576 unless they have been reviewed and signed by an attorney who is a duly licensed member of the Florida Bar in good standing.
Affirmed.

. Cruz requested that his initial brief be accepted as the response to our show cause order, which we grant for purposes of this opinion.